WILLIAMS, Judge.
Appellant, Lummie Stevenson, was convicted of illegal possession of alcoholic beverages for the purpose of sale in local option territory, and was fined $100 and sentenced to confinement in jail for 60 days. The evidence heard at the trial is here on bystanders’ affidavits. The evidence shows that appellant was riding in an automobile with a man named Eugene Harris, and was arrested along with Harris by the Sheriff of Edmonson County. Beer and whiskey were found in the automobile which was being driven by Eugene Harris. The appellant’s sole defense was that the beer and whiskey were not in his possession, were not his property, but in fact were in possession and the property of Eugene Harris. He contends that the court erred in failing to give a specific instruction submitting his defense.
It has heretofore been determined that,, under a state of facts such as presented' here, a reasonable doubt instruction does not adequately cover the accused’s defense. See Taylor v. Commonwealth, Ky., 321 S.W.2d 55, and the cases cited therein.
The motion for an appeal is sustained, the-appeal is granted, and the judgment reversed and case remanded for a new trial.